Name: 96/216/EC: Commission Decision of 8 March 1996 concerning two requests for exemption lodged by the Italian Republic pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  European Union law;  technology and technical regulations;  land transport;  Europe
 Date Published: 1996-03-20

 Avis juridique important|31996D021696/216/EC: Commission Decision of 8 March 1996 concerning two requests for exemption lodged by the Italian Republic pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) Official Journal L 070 , 20/03/1996 P. 0043 - 0043COMMISSION DECISION of 8 March 1996 concerning two requests for exemption lodged by the Italian Republic pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) (96/216/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (1), as last amended by Commission Directive 93/81/EEC (2),Whereas on 20 November 1995 the authorities of the Italian Republic lodged requests for approval, by the Commission, of an exemption pursuant to Article 8 (2) (c) of Directive 70/156/EEC; whereas these requests contain the information required by the abovementioned Article 8; whereas these requests concern the fitting of three kinds of vehicle with a third stop lamp, as provided for in category ECE S3 by ECE (United Nations Economic Commission for Europe) Regulation No 7 and fitted in accordance with ECE Regulation No 48;Whereas the reasons stated, whereby the fitting of the stop lamps and the stop lamps themselves do not meet the requirements of Council Directive 76/758/EEC of 27 July 1976 relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (3), as last amended by Commission Directive 89/516/EEC (4), and of Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (5), as last amended by Commission Directive 91/663/EEC (6), are justified; whereas the descriptions of the tests, the results thereof and their compliance with ECE Regulations Nos 7 and 48 ensure a satisfactory level of safety;Whereas the Directives concerned will be amended in order to authorize the production and fitting of such stop lamps; whereas, this being the case, it is therefore justified to authorize EEC type approval for the three kinds of vehicle fitted with the stop lamps covered by these requests;Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee for the adaptation to technical progress of the Directives for the removal of technical barriers to trade in the motor vehicles sector, as set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1The Commission hereby approves the two requests lodged by the Italian Republic on 20 November 1995, pursuant to Article 8 (2) (c) of Directive 70/156/EEC, for an exemption concerning the production and fitting of a third stop lamp, as provided for in category ECE S3 by ECE Regulation No 7 and fitted in accordance with ECE Regulation No 48, with a view to granting EEC type-approval.Article 2 This Decision is addressed to the Italian Republic.Done at Brussels, 8 March 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 264, 23. 10. 1993, p. 49.(3) OJ No L 262, 27. 9. 1976, p. 54.(4) OJ No L 265, 12. 9. 1989, p. 1.(5) OJ No L 262, 27. 9. 1976, p. 1.(6) OJ No L 366, 31. 12. 1991, p. 17.